DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (JP 2003/242950 A). Hereinafter referred to as Ikeda.
Regarding claim 1, Ikeda discloses a battery pack (“assembled battery” [0005]) comprising:
a plurality of battery cells (“plurality of columnar cells” [0006] , 2 Fig. 1 and Fig. 5);
a conductive plate (comprising of 3, 4, and 20 as shown in Figs. 2 and 6, “metal bus bar 4 is embedded in the plate 3” [0013] and  “power lead wire 20” [0023] as it is disclosed that “the plate is smaller than the outer periphery of the assembled battery, and a depression is formed on the surface along the wiring path of the lead wire, and the lead wire is fixed” [0006] and “metal bus bar 4 is embedded in the plate 3” [0013]) electrically connecting the plurality of battery cells to each other (“each cell 2 is electrically connected in series and parallel to the metal bus bar 4” [0020]);
electrode tabs electrically connected to the plurality of battery cells (18 Fig. 3 and 4A, “welding projection part of the metal bus bar 4 and each unit cell 2 are spot-welded” [0022]); and
connection tabs (19 Fig. 3B) electrically connecting the conductive plate to the electrode tabs (“power lead wire 20 is connected to the tab 19 of the T-shaped bus bar 5 by solder welding” [0023]), the connection tabs being configured such that, when an excessive current flows, the connection tabs melt (“the constricted portion 11 on the highest potential side is intentionally blown in the same manner as the fuse” [0030]) and block the excessive current from flowing between the conductive plate and the electrode tabs (“The constricted portion 11 has a fuse function that prevents inflow and outflow of excess current” [0015]),

wherein the connection tabs extend between the electrode tabs and the conductive plate such that one ends of the connection tabs are connected to the electrode tabs (tab 19 is connected to projection portion 18 via one end of tab 19 that is “constricted portion 11 … between the center portion and the front side of the bent portion 10” where “tab 19 having a 250 series shape is formed at the tip of the portion 10” and “step 7 is formed between the central portion … and the projection portion 18” [0015], this arrangement is represented in Fig. 3B) and opposite ends of the connection tabs are connected to the conductive plate (“power lead wire 20 is connected to the tab 19” [0023] where power lead wire 20 is part of the conductive plate).
Regarding claim 2, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the conductive plate comprises openings through which positive electrode or negative electrodes of the plurality of battery cells are exposed (collective of 8, 14, 15, and 22 Figs. 2 and 4B, “four slits 8 are formed for each arm direction to prevent the spread of heat” [0029], “openings 15, 22, 14” [0017]), and
the electrode tabs and the connection tabs are arranged in the openings (Figs. 2 and 4B show that bus bars 5 and 6 are arranged in 15 and 22).
Regarding claim 3, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the conductive plate is spaced apart from the plurality of battery cells by a given distance (via “step 7” [0014] where “the central part is higher than the tip part of the arm by the level of the step 7”).
Regarding claim 4, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein each of the battery cells comprises:
cap plates provided on both end portions of the battery cell (“the upper and lower surfaces of the polarity of the unit cells 2” [0031]) and respectively having a positive polarity and a negative polarity (“both surfaces having different battery polarities” [0017]); and
an insulation housing (3 Fig. 2, “plate” [0013]) coupled to the cap plates while surrounding the cap plates to seal an inside of the battery cell (“the plates 3 are disposed on the upper and lower surfaces of the polarity of the unit cells 2” [0031]), the insulation housing comprising an insulating material that does not conduct electricity (“plates 3 made of electrically insulating resin that are smaller than the outer periphery of the assembled battery” [0012]).
Regarding claim 5, Ikeda discloses all of the limitations for the battery pack as set forth in claim 4 above, and wherein the conductive plate is in an imaginary plane in which the electrode tabs are positioned (Fig. 3 where 18 is on the same plane as the central portions of metal bus bars 5 and 6), and the conductive plate is in contact with the insulation housing (“metal bus bar 4 is embedded in the plate 3” [0013]).
Regarding claim 6, Ikeda discloses all of the limitations for the battery pack as set forth in claim 4 above, and wherein the electrode tabs comprise:
positive electrode tabs electrically connected to the cap plates having the positive polarity (“plates 3 arranged above and below the assembled battery” [0013] in which “both surfaces 
negative electrode tabs electrically connected to the cap plates having the negative polarity (“plates 3 arranged above and below the assembled battery” [0013] in which “both surfaces having different battery polarities” [0017]. Therefore, the group of 18 disposed below the assembled battery, for example, are negative electrode tabs having negative polarity).
Regarding claim 7, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and further comprising a case that surrounds lateral surfaces of the plurality of battery cells (21 Fig. 6, “cylindrical heat-shrink tube” [0023]) and the conductive plate fixes the plurality of battery cells and the conductive plate (“single cells 2 is electrically and mechanically connected by the bus bar 4” [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2003/242950 A), as applied to claim 7 above, and further in view of Park et al (US 2010/0047676 A1). Hereinafter referred to as Ikeda in view of Park.
Regarding claims 8, Ikeda discloses all of the limitations for the battery pack as set forth in claim 7 above, but does not disclose wherein the case comprises:
a first sub-case covering portions of the plurality of battery cells; and
a second sub-case covering other portions of the plurality of battery cells.
	However, Park discloses a plurality of battery cells (“200” Fig. 1) that are provided a case (“100” Fig. 1), which surrounds the lateral surfaces of the plurality of battery cells (Fig. 1 and Fig. 3) and is comprised of a first sub-case covering portions of the plurality of battery cells and a second sub-case covering other portions of the plurality of battery cells (“101” and “102” Fig. 1, “upper case” and “lower case” respectively [0038]). Park teaches that the case is generally designed for maintaining the arrangement structure of the battery cells and openings (“through holes 130” [0039]) via spacers in the bottom sub-case ([0039]), and the plurality of battery cells are then stably mounted in a compact structure through a simple assembly process ([0062])
	Therefore, it would have been obvious for a person having ordinary skill in the art to replace the case of Ikeda with the case of Park that comprises of a first and a second sub-case in order to achieve a battery pack that maintains the arrangement structure of the battery cells and openings so that they are stably mounted in a compact structure using a simple assembly process.
Regarding claim 9, Modified Ikeda discloses all of the limitations for the battery pack as set forth in claim 8 above, and wherein one of the first sub-case and the second sub-case 
the other of the first sub-case and the second sub-case comprises a connection projection (Park [0044] “first hooks 140”) inserted in the connection groove for joining the first sub-case and the second sub-case to each other (Park “insertions of the first hooks 140 into the corresponding first coupling grooves 150” [0044]).

Response to Arguments
Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that Ikeda does not disclose or suggest the feature amended into claim 1.
In response to this argument, the examiner posits that Ikeda does disclose this feature, which is explained in the 102 rejection for claim 1 above in this Office Action.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721